Citation Nr: 0516978	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to October 16, 2003, 
for the grant of service connection for chronic lymphocytic 
leukemia. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for chronic 
lymphocytic leukemia and awarded a 100 percent rating 
effective October 16, 2003.  The veteran perfected an appeal 
of the effective date awarded for the grant of service 
connection.


FINDINGS OF FACT

1.  The veteran claimed entitlement to service connection for 
chronic lymphocytic leukemia on February 27, 2003.

2.  The pertinent regulation was amended on October 16, 2003, 
to include chronic lymphocytic leukemia as a disease shown to 
be associated with Agent Orange exposure, and to which a 
presumption of service connection applies to veterans of the 
Vietnam War.

3.  The determination to include chronic lymphocytic leukemia 
as a disease to which the presumption of service connection 
applies was made pursuant to the authority of the Veterans 
Education and Benefits Expansion Act of 2001, not the Agent 
Orange Act of 1991.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 16, 2003, 
for the grant of service connection for chronic lymphocytic 
leukemia is not shown as a matter of law.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
of February 27, 2003, for the grant of service connection for 
chronic lymphocytic leukemia pursuant to Nehmer v. United 
States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002) 
(Nehmer).
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist claimants 
in the development of their claims.  As will be explained 
below, the Board finds that given the nature of the veteran's 
claim, the VCAA is not applicable to the claim.

The VCAA is generally applicable to all claims filed on or 
after November 9, 2000, the date of enactment, or filed 
before the date of enactment and pending before VA on that 
date.  See VAOPGCPREC 7-03.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
the provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of the claim is 
based on interpretation of the law, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Court has also held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
holdings in Nehmer.  The veteran could not submit any 
additional evidence that could potentially change the 
outcome.  VA has no further duty, therefore, to notify him of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the appeal.
Relevant Laws and Regulations

Ordinarily, if compensation is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of the request for review.  The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase.  See 
38 U.S.C.A. § 5110(g) (West 2002); McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 
38 C.F.R. §§ 3.114, 3.400(p) (2004).

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter re-adjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  See 
Nehmer v. United States Veterans Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002) (Nehmer III).

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease."  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816 (2004).


Analysis

The evidence shows that the veteran claimed entitlement to 
service connection for chronic lymphocytic leukemia on 
February 27, 2003.  At the time his claim was filed, chronic 
lymphocytic leukemia was not included in the list of diseases 
that had been shown to be related to Agent Orange exposure, 
and to which the presumption of service connection applied 
for veterans who had served in Vietnam.  38 C.F.R. § 3.309(e) 
(2002).

On October 16, 2003, VA published in the Federal Register an 
amendment to 38 C.F.R. § 3.309(e) to include chronic 
lymphocytic leukemia as a disease to which the presumption of 
service connection applied.  See Disease Associated With 
Exposure to Certain Herbicide Agents: Chronic Lymphocytic 
Leukemia, 68 Fed. Reg. 59,540 (October 16, 2003).  The 
inclusion of that disease was not, however, "pursuant to the 
Agent Orange Act of 1991."  The Nehmer Stipulation and Order 
pertained only to diseases found to be presumptively service 
connected "pursuant to the Agent Orange Act of 1991."  See 
Paragraph #3 of the Stipulation and Order, Nehmer II.  The 
provision of the Agent Orange Act of 1991, Pub. L. No. 102-4, 
105 Stat. 11 (1991), that authorized the Secretary of 
Veterans Affairs to establish a presumption of service 
connection for diseases shown to be statistically associated 
with herbicide exposure expired September 30, 2002.  Although 
the authority to establish presumptive diseases has been 
extended to September 30, 2015, that authority was based on 
the Veterans Education and Benefits Expansion Act of 2001, 
not the Agent Orange Act of 1991.  See Effective Dates of 
Benefits for Disability or Death Caused by Herbicide 
Exposure; Disposition of Unpaid Benefits After Death of 
Beneficiary, 68 Fed. Reg. 4132, 4134 (January 28, 2003).  The 
rules for establishing an effective date required by the 
Stipulation and Order do not, therefore, apply to any disease 
found to be presumptively service connected after September 
30, 2002.  

Because chronic lymphocytic leukemia was found to be 
presumptively service connected after September 30, 2002, 
that determination was made pursuant to the authority of the 
Veterans Education and Benefits Expansion Act of 2001, not 
the Agent Orange Act of 1991.  The Stipulation and Order in 
Nehmer does not, therefore, apply to the veteran's claim.  
Because the holdings in Nehmer do not apply, the effective 
date for the grant of service connection is governed by 
38 C.F.R. § 3.114.  Pursuant to that regulation, the 
effective date for the grant of service connection cannot 
precede the effective date of the liberalizing regulation, 
which in this case was October 16, 2003.  For these reasons 
the Board find that entitlement to an effective date prior to 
October 16, 2003, for the grant of service connection for 
chronic lymphocytic leukemia is not shown as a matter of law.


ORDER

The appeal to establish entitlement to an effective date 
prior to October 16, 2003, for the grant of service 
connection for chronic lymphocytic leukemia is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


